


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.


SECOND AMENDMENT TO MASTER DISTRIBUTOR AGREEMENT


This Second Amendment to Master Distributor Agreement (this “Amendment”), is
effective as of September 5th, 2013 (“Effective Date)”, by and among Pacira
Pharmaceuticals, Inc., a California corporation (“Pacira”) and CrossLink
BioScience, LLC, a Georgia limited liability company (“Master Distributor”) (
individually the “Party”, collectively the “Parties”).
RECITALS
WHEREAS, Pacira and Master Distributor are parties to that certain Master
Distributor Agreement effective as of April 1, 2013, as amended by that certain
First Amendment to Master Distributor Agreement effective as of April 1, 2013
(the “Agreement”) pursuant to which Master Distributor has been providing
services to Pacira on the terms and conditions set forth in the Agreement; and
WHEREAS, Pacira and Master Distributor wish to amend certain terms of the
Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and Agreements made herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:
1.Definitions. Capitalized terms used but not defined herein shall have the
respective meanings given to such items in the Agreement.


2.    Amendment to Section 8.03. Section 8.03 of the Agreement is hereby amended
by adding the following additional language:
“(j)    Master Distributor fails to maintain its marketing and distribution
rights with [**]. Such termination shall be effective [**] from receipt of
Pacira’s written notice of intent to terminate. In addition, Master Distributor
has an affirmative duty hereunder to advise Pacira in writing immediately once
it becomes aware of the termination or expiration of a Sub-Distributor’s
marketing and distribution rights with its primary manufacturer [**] of medical
devices utilized by orthopedic surgeons in the portion of the Territory served
by such Sub-Distributor. Upon execution of this Amendment, Master Distributor
shall request each Sub-Distributor to sign an amendment to its Distributor
Agreement allowing for the right of Master Distributor to terminate such
Sub-Distributor in the event of such Sub-Distributor’s loss of marketing and
distributions rights with its primary manufacturer and will notify Pacira
immediately if any Sub-Distributor refuses to sign such amendment. Master
Distributor shall provide Pacira a copy of the amendment to review prior to
sending it to the Sub-Distributors. For those Sub-Distributors that sign the
aforementioned amendment Pacira has the right to require Master Distributor to
terminate its Distributor Agreement with such Sub-Distributors in accordance
with the termination provision in the aforementioned amendment between the
Sub-Distributor and Master Distributor.”
All other provisions of Section 8.03 shall remain unchanged and in full force
and effect.
3.    Amendment to Section 2.01. Sub clause (ii) of Section 2.01 of the
Agreement is amended by deleting the language in Section 2.01(ii) and replacing
it in its entirety with the following:




--------------------------------------------------------------------------------




“prepare an annual business and promotion plan for discussion, review and
coordination and approval of Pacira within [**] days from the Effective Date of
this Amendment for the first year of the Subsequent Period (10/1/13-9/30/14) and
thereafter commencing October 1, 2014 annually for each year of the Subsequent
Period [**] prior to the start of the annual period.”
All other provisions of Section 2.01 shall remain unchanged and in full force
and effect.
4.    Amendment to Exhibit A. Exhibit A is hereby amended by deleting the third
paragraph thereof in its entirety and replacing it with the following new
paragraph:
“In the event this Agreement is not terminated by Pacira as provided in Section
8.01, during the Subsequent Period, the Territory shall be the United States of
America. Following the expiration of the Pilot Period, thereafter, Master
Distributor and Pacira shall schedule [**] meetings to discuss the performance
of Master Distributor and all Sub-Distributors on a territory by territory basis
and review the business plan and the ongoing promotion of the Product and target
account list within the Territory and approve the addition of any new
Sub-Distributors for the subsequent [**] period.”
All other provisions of Exhibit A shall remain unchanged and in full force and
effect.
5.    Amendments to Exhibit B. Exhibit B is hereby amended by replacing the
table in the Master Agreement in its entirety with the following table:
Measurement Period*
Minimum Performance Goal
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



*“The Parties acknowledge that the current geographic area covered by Master
Distributor and its Sub-Distributors as a percentage of the total market in the
Territory for orthopaedic and spine surgeries (the “Coverage Ratio”) as of the
date of this Amendment is [**]. Accordingly, for purposes of establishing the
foregoing Minimum [**], the Parties have assumed that the Coverage Ratio will
remain at [**] for Measurement Period [**]. However, for Measurement Period [**]
and Measurement Period [**], the Parties have assumed that the Coverage Ratio
will increase to [**] and [**], respectively, as a result of anticipated new
Sub-Distributors to cover additional geography in the Territory. The Parties
shall adjust the Minimum [**] for a Measurement Period if during such
Measurement Period the actual Coverage Ratio is more or less than the foregoing
assumed Coverage Ratios. In such cases the adjustment shall be [**] and the
Minimum [**] for such Measurement Period will be [**] adjusted by the Parties.
For purposes of example only, [**]. Any such adjustments shall be subject to the
mutual agreement of the Parties, who agree to work in good faith to determine
the correct amount of the adjustment, and are only effective pursuant to a
written amendment to the Agreement.”


In addition, the last paragraph of Exhibit B is hereby deleted in its entirety
and replaced with the following new paragraph:
“Note that in calculating achievement of the Minimum [**], Master Distributor
shall receive [**] for all boxes of Product reported on the [**] Report pursuant
to Exhibit C, including without limitation any usage relating to the Pacira
Baseline Accounts even if no Performance Based Payment is made for such usage as
set forth in Exhibit C.”




--------------------------------------------------------------------------------




All other provisions of Exhibit B shall remain unchanged and in full force and
effect.
6.    Amendments to Exhibit C. Exhibit C is hereby amended by deleting paragraph
1 in its entirety and replacing it with the following:
“1. Master Distributor shall be entitled to a Performance Based Payment and
Pacira shall pay such Performance Based Payments for all orthopedic and spine
surgery uses of Product in the Territory pursuant to paragraph 2(a) through 2(h)
of Exhibit C.”
Exhibit C is hereby further amended by deleting paragraphs 2 (b) and 2 (c) in
their entirety and adding the following new paragraphs:
“(b) Pacira shall verify each [**] Report submitted by the Master Distributor in
support of Master Distributor’s request for a Performance Based Payment. Pacira
shall verify actual purchases, within the most recent [**] period including the
current [**] period, based on its internal ordering system data, against the
usage data set forth in the [**] Report. In the event the reported usage in the
[**] Report exceeds the actual purchases of the Product for the [**] period
including the current period, to the target accounts, Pacira shall reduce the
reported usage in the [**] Report to no less than the actual amount purchased
for the [**] period including the current period by the target account
(“Adjusted Usage”) and shall pay the Performance Based Payment based on the
Adjusted Usage. The Parties recognize that there may be special circumstance
relating to a target account in any given [**] period where Master Distributor
can show meaningful usage that is not being properly reflected in the Adjusted
Usage for a target account by reason of the limitations imposed by the foregoing
[**] timetable. In such event, Pacira may permit, in its sole and absolute
discretion and on a case-by-case basis, inclusion of such usage in the Adjusted
Usage for such target account for such applicable [**] period.
(c) For any specific target account reported in the [**] Report, for a
Performance Based Payment where Pacira has no record of having sold any Product
to the target account Pacira will perform a timely investigation and report the
results of any such investigation to the Master Distributor. Thereafter, Pacira
shall pay a Performance Based Payment to Master Distributor, if the
investigation substantiates purchases of the Product by the target account.
Notwithstanding the foregoing, in the instances where Pacira has no record of
having sold any Product to the target account and the actual usage reported in
the [**] Report is [**] vials or less, Pacira shall not conduct any
investigation or make any adjustments to the reported amount and shall pay the
Master Distributor the Performance Based Payment for the amount reported for the
target account in the [**] Report.
(d) Effective October 1, 2013 for any target account specifically listed on the
attached Exhibit C1 (“Pacira Baseline Accounts”) and relating to the applicable
[**] baseline of boxes, as set forth in Exhibit C1 (“Monthly Baseline Boxes”)
for that target account, Pacira shall only pay a Performance Based Payment on
[**]. Additional Pacira Baseline Accounts and applicable [**] Baseline Boxes may
be added in writing for each additional Sub-Distributor approved by the Parties
after Oct 1, 2013.”
Exhibit C is further amended by deleting paragraph 2(e) in its entirety and
re-designating it as paragraph 2(f) with the following new language:
“(f) [**].”
Exhibit C is further amended by re-designating the following sub-paragraphs as
follows:
“2(d) shall be re-designated as 2(e)




--------------------------------------------------------------------------------




2(f) shall be re-designated as 2(g)
2(g) shall be re-designated as 2(h)”
Exhibit C is further amended by deleting paragraph 4 (a) in its entirety and
re-designating paragraph 4(b) as 4(a).
All other provisions of Exhibit C shall remain unchanged and in full force and
effect.
7.    Amendment to Exhibit D. Exhibit D is hereby amended by deleting the header
“Second Amendment to Master Distributer Agreement” and replacing it with the
following header:
“First Amendment to Master Distributor Agreement”
All other provisions of Exhibit D shall remain unchanged and in full force and
effect.
8.    No Other Amendments. Except as expressly amended hereby the Agreement as
amended shall continue in full force and effect.
9.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of New Jersey without giving effect to the choice of
law provisions thereof.
10.    Counterparts. For the convenience of the Parties hereto, this Amendment
may be executed in any number of counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts shall together
constitute the same Agreement.
11.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Parties hereto and each of their successors and assigns,
including, without limitation, any successors or surviving entities thereto by
operation of merger.
12.    Entire Agreement. The Agreement, as amended hereby, constitutes the
entire Agreement of all Parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and undertakings, both written and oral,
among the Parties hereto with respect to the subject matter hereof. All
references in the Agreement to “this Agreement”, “hereof”, “hereby” and words of
similar import shall refer to the Agreement as amended hereby.






[Remainder of Page Intentionally Left Blank]












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have entered into this Second Amendment
to Master Distributor Agreement effective as of the date first above written.




PACIRA PHARMACEUTICALS, INC.




By: /s/ David Stack                
Name: David Stack
Title: Chairman, CEO
    


CROSSLINK BIOSCIENCE, LLC


By: /s/ Gordon Ford                
Name: Gordon Ford
Title: CEO




































--------------------------------------------------------------------------------




 
 
Exhibit C1
 
 
 
 
 
 
PACIRA BASELINE ACCOUNTS
 
 
 
 
 
 
 
 
 
 
 
 
[**]
 
 
 
 
 







